Name: Commission Regulation (EEC) No 3243/80 of 15 December 1980 authorizing the conclusion of long-term private storage contracts for certain table wines for the 1980/81 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 / 12 Official Journal of the European Communities 16. 12. 80 COMMISSION REGULATION (EEC) No 3243/80 of 15 December 1980 authorizing the conclusion of long-term private storage contracts for certain table wines for the 1980/81 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (*), as last amended by Regulation (EEC) No 2930/80 (2), and in particular Articles 7 (6), 9 (5), 12a (5) and 65 thereof, Whereas the estimates for the 1980/81 wine year show that the quantity of table wines available at the begin ­ ning of that year exceeds total foreseeable require ­ ments for the said year by more than four months' consumption ; whereas, consequently, the conditions for authorizing the conclusion of long-term storage contracts under Article 7 (4) of the abovementioned Regulation are fulfilled ; Whereas the abovementioned estimates reveal the existence of surpluses for all types of table wine and for table wines which stand in close economic rela ­ ship to those types of table wine ; whereas provision should therefore be made to enable long-term contracts to be concluded for those types of table wine ; Whereas Article 9 (4) of Regulation (EEC) No 337/79 lays down that, for long-term contracts, the amount of the aid may be increased to 20 % ; whereas, in view of the conditions prevailing in this wine year, and in particular of the quantities available, which are such as to justify the conclusion of long-term contracts , provi ­ sion should be made for increasing by 10 % the rates of aid specified in Article 1 1 of Commission Regula ­ tion (EEC) No 2600/79 (3 ), as amended by Regulation (EEC) No 2252/80 (4 ) ; whereas, however, a 20 % increase should be provided for contracts for table wines of a higher quality, and therefore of a higher price, than the average table wines which may be subject to long-term storage contracts ; Whereas, in order to relieve the market on a more lasting basis and to prevent further difficulties after the expiry of the short-term contracts already concluded, it appears advisable to permit the conclu ­ sion of long-term storage contracts for wine covered by short-term contracts concluded before the date of entry into force of this Regulation ; Whereas, it is necessary, for the purposes of imple ­ menting Article 12a of Regulation (EEC) No 337/79 , to know the maximum quantity of table wine subject to storage contract which may be distilled as provided for in the said Article ; whereas producers should therefore be required to provide intervention agencies with the necessary information ; whereas the very small quantities covered by long-term storage contracts for table wines of types R III , A II and A III do not justify requiring producers to provide the said information ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . Authorization is hereby given for the conclusion of long-term storage contracts for all types of table wine and for table wines which stand in close economic relationship to those types of table wine , provided that they meet the following conditions : ( ») OJ No L 54, 5. 3 . 1979, p. 1 . 2) OJ No L 305 , 14. 11 . 1980 , p. 1 . P ) OJ No L 297, 24. 11 . 1979 , p . 15 . (*) OJ No L 227, 29 . 8 . 1980 , p. 10 . 6. 12. 80 Official Journal of the European Communities No L 341 / 13 I. White wines 10 % vol ; 4-5 grams per litre ; nine milliequivalents per litre ; 155 milligrams per litre ; 2-5 grams per litre ; (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c) maximum volatile acidity : (d ) maximum sulphur dioxide content : (e) maximum residual sugar content : (f) resistance with exposure to air : (g) absence of abnormal taste. II . Red wines (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : good for 24 hours ; 10 % vol ; five grams per litre, 4-5 grams per litre ; 12 milliequivalents per litre,  tor wine or an actual alcoholic strength below 1 1 % vol :  for wine of an actual alcoholic strength of 1 1 % vol or more : (c) maximum volatile acidity :  for wine of an actual alcoholic strength below 1 2*5 % vol :  for wine of an actual alcoholic strength of 1 2-5 % vol or more : (d) maximum sulphur dioxide content : (e) maximum residual sugar content : (f) resistance with exposure to air : (g) absence of abnormal taste ; (h) absence of hybrids . 14 milliequivalents per litre 1 20 milligrams per litre ; 2-5 grams per litre ; good for 24 hours ; Rose wines must comply with the conditions laid down above for red wines except as regards their content of sulphur dioxide, for which the same limits apply as in the case of white wines . Conditions (a), (d) and (e) shall not apply to wines of types R III , A II and A III . 2. For the purposes of this Regulation 'close economic relationship means, for table wines of type :  A I , those white table wines with an actual alcoholic strength of not less than 1 2 % vol and not more than 14 % vol, not belonging to type A II or type A III,  R I, those red wines with an actual alcoholic strength of not less than 12 % vol and not more than 12-5 % vol, not belonging to type R III ,  R II, those red table wines with an actual alcoholic strength of more than 1 2-5 % vol and not more than 14.5 % vol, not belonging to type R III . No L 341 / 14 Official Journal of the European Communities 16 . 12. 80 Article 2 For the storage contracts referred to in Article 1 , the aid provided for in Article 11 of Regulation (EEC) No 2600/79 shall be increased by 10 % . However, the said aid shall be increased by 20 % in the case of table wines meeting the following conditions : I. White wines (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c ) maximum volatile acidity : (d) maximum sulphur dioxide content : (e) maximum residual sugar content : ( f) resistance with exposure to air : (g) absence of abnormal taste . 1 1 % vol ; 4-5 grams per litre ; eight milliequivalents per litre ; 135 milligrams per litre ; two grams per litre ; good for 24 hours ; II . Red wines 1 1 % vol ; 4-5 grams per litre ; 1 1 milliequivalents per litre ; 95 milligrams per litre ; two grams per litre ; good for 24 hours ; (a) minimum actual alcoholic strength : (b) minimum total acidity (expressed as tartaric acid) : (c ) maximum volatile acidity : (d) maximum sulphur dioxide content : (e ) maximum residual sugar content : ( f) resistance with exposure to air : (g) absence of abnormal taste ; (h ) absence of hybrids . Rose wines must comply with the conditions laid down above for red wines except as regards their sulphur dioxide content for which the same limits as those fixed for white wines shall apply. Conditions (a), (d) and (e) shall not apply to table wines of types R III , A II and A III . Article 3 Short-term contracts concluded before the date of entry into force of this Regulation , shall , at the request of the party concerned, be terminated in respect of those quantities for which at the time of such termination that party enters into a long-term storage contract . In this event, for the quantities thus placed under a long-term storage contract, entitle ­ ment to short-term storage aid shall not be lost in respect of the period during which they were the subject of the short-term contract . Article 4 1 . The conclusion of long-term storage contracts except for those in respect of table wines of types R III , A II and A III shall be subject to the producer advising the interven ­ tion agency of the total quantity of table wine he has produced during the current marketing year . For this purpose the producer shall submit :  for wine obtained by fermentation of fresh grapes , a copy of the harvest declarations drawn up pursuant to Article 2 of Commission Regulation No 134 or an equivalent certificate issued by the competent authority, 16. 12. 80 Official Journal of the European Communities No L 341 / 15  for wine obtained by fermentation of grape must or of partially-fermented grape must, a copy of the accompanying documents) drawn up for transport to the winemaking plants of the musts he has purchased. 2. The Member States shall communicate to the Commission, not later than 10 May 1981 , the maximum quantity of table wine subject to long-term storage contract which may be distilled as provided for in Article 12a (2) of Regulation (EEC) No 337/79 . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1980 . For the Commission Finn GUNDELACH Vice-President